Name: Council Directive 72/274/EEC of 20 July 1972 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directives of 29 September 1970 on the marketing of vegetable seed and on the common catalogue of varieties of agricultural species
 Type: Directive
 Subject Matter: documentation;  plant product;  marketing;  European Union law;  means of agricultural production;  agricultural activity
 Date Published: 1972-07-29

 Avis juridique important|31972L0274Council Directive 72/274/EEC of 20 July 1972 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directives of 29 September 1970 on the marketing of vegetable seed and on the common catalogue of varieties of agricultural species Official Journal L 171 , 29/07/1972 P. 0037 - 0038 Danish special edition: Series I Chapter 1972(III) P. 0724 English special edition: Series I Chapter 1972(III) P. 0763 Greek special edition: Chapter 03 Volume 8 P. 0091 Spanish special edition: Chapter 03 Volume 6 P. 0052 Portuguese special edition Chapter 03 Volume 6 P. 0052 Finnish special edition: Chapter 3 Volume 4 P. 0227 Swedish special edition: Chapter 3 Volume 4 P. 0227 COUNCIL DIRECTIVE of 20 July 1972 amending the Directives of 14 June 1966 on the marketing of beet seed, fodder plant seed, cereal seed, seed potatoes, the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants and the Directives of 29 September 1970 on the marketing of vegetable seed and on the common catalogue of varieties of agricultural species (72/274/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas it is appropriate, for the reasons set out below, to amend certain provisions of the Council Directives of 14 June 1966, as last amended by the Directive of 30 March 1971 1, on the marketing of beet seed 2, on the marketing of fodder plant seed 3, on the marketing of cereal seed 4 and on the marketing of seed potatoes 5, the Council Directive of 30 June 1969 6 on the marketing of seed of oil and fibre plants, as amended by the Directive of 30 March 1971, the Council Directive of 29 September 1970 7 on the marketing of vegetable seed, as amended by the Directive of 30 March 1971, and the Council Directive of 29 September 1970 8 on the common catalogue of varieties of agricultural species; Whereas several of the abovementioned Directives provide that as from 1 July 1972, the equivalence of seeds and young plants harvested in third countries may no longer be determined by the Member States individually ; whereas, since it has not been possible in all cases to complete the examinations relating to the Community determination of equivalence, the abovementioned time-limit should be extended in order to avoid disturbing present trade relations; Whereas the Directives on the marketing of seeds and young plants approve only products originating in Member States and satisfying the requirements of those Directives or products originating in third countries and recognized as equivalent to Community products; Whereas it must also be possible to market products originating in countries acceding to the Community but do not put those Directives into effect immediately on entry, whereas it is therefore necessary to make appropriate provisions; HAS ADOPTED THIS DIRECTIVE: Article 1 The date 1 July 1973 shall be substituted for the date 1 July 1972 in the second sentence of Article 16 (2) of the Directive of 14 June 1966 on the marketing of beet seed, in the second sentence of Article 16 (2) of the Directive of 14 June 1966 on the marketing of fodder plant seed, in the second sentence of Article 16 (2) of the Directive of 14 June 1966 on the marketing of cereal seed and in the second sentence of Article 15 (2) of the Directive of 14 June 1966 on the marketing of seed potatoes. 1OJ No L 87, 17.4.1971, p. 24. 2OJ No 125, 11.7.1966, p. 2290/66. 3OJ No 125, 11.7.1966, p. 2298/66. 4OJ No 125, 11.7.1966, p. 2309/66. 5OJ No 125, 11.7.1966, p. 2320/66. 6OJ No L 169, 10.7.1969, p. 3. 7OJ No L 225, 12.10.1970, p. 7. 8OJ No L 225, 12.10.1970, p. 1. Article 2 The following paragraph shall be added to Article 16 of the Directive of 14 June 1966 on the marketing of beet seed, Article 16 of the Directive of 14 June 1966 on the marketing of fodder plant seed, Article 16 of the Directive of 14 June 1966 on the marketing of cereal seed, Article 15 of the Directive of 14 June 1966 on the marketing of seed potatoes, Article 15 of the Directive of 30 June 1969 on the marketing of seed of oil and fibre plants, Article 32 of the Directive of 29 September 1970 on the marketing of vegetable seed and Article 21 of the Directive of 29 September 1970 on the common catalogue of varieties of agricultural species: "3. Paragraphs 1 and 2 shall also apply in respect of any new Member State from the date of its accession to the date on which it is to bring into force the laws, regulations or administrative provisions necessary to comply with this Directive." Article 3 Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with: (a) the provisions of Article 1, with effect from 1 July 1972, (b) the provisions of Article 2, not later than 1 January 1973. Article 4 This Directive is addressed to the Member States. Done at Brussels, 20 July 1972. For the Council The President T. WESTERTERP